DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namanny (US 2003/0167991 A1).
Namanny discloses a motorized fin device (Fig 1 and Fig 4), considered to be saltwater-resistant, comprising: a fin body [20] with an internal cavity; a motor [24] and propeller assembly [26] attached to the fin body; a base [22, 25] adapted to hermetically seal the internal cavity; a connector attached to the base (Fig 5; and ¶0054); a plurality of electronic components located within the internal cavity (Fig 5); a remote control [50] with one or more buttons (Fig 6 and Fig 7); wherein the connector is configured to mechanically secure the base to a fin box area of a surfboard; wherein the electronic components are configured to communicate with the remote control and to deliver power to the motor and propeller assembly; and wherein the fin body and the base are configured to form a streamlined shape that maximizes laminar flow and reduces resistance.

Re claim 2, one or more antennas are located proximate to the outer surface of the fin body and outside of the internal cavity (¶0057)
Re claim 3, a propeller duct is provided with a duct enclosure [27]; wherein the propeller duct and duct enclosure are configured to reduce drag, prevent debris from becoming entangled in the propeller, and protect the rider from contact with the propeller assembly.
Re claims 4-6, the connector is adapted to be secured to a variety of fin boxes or fin securement systems of surfboards. Re claim 5, the connector is capable of joining a base of the fin with the fin box in a recessed manner. Re claim 6, the connector is swappable.
Re claim 7, although Namanny does not disclose a simultaneous, multi-fin arrangement, the claim phrasing has been broadly interpreted to mean that a plurality of different fins can be swapped with each other and sequentially attached to the same fin box of a surfboard
Re claim 8, the claim, as currently phrased, does not positively recite the attachment of the fin to a handlebar, but rather recites such attachment as a capability statement. In the present case, a plurality of Namanny fins are capable of being attached to, and therefore attachable to, a handlebar.
Re claim 14, the remote control comprises a battery [53] a low-frequency radio (¶0067); and wherein the remote control is configured to deliver rider input to the motorized fin device via the one or more buttons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claims 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Namanny (US 2003/0167991 A1) in view of Terada (US 10,000,266 B1), MacFarlane (US 10625834 B2) and Rott et al. (US 20110212691 A1).
Namanny discloses a motorized fin device, comprising: a frame [28, 29] located within an internal cavity (Fig 4), at least one wire connected to the electronic components located within the internal cavity and secured and immobilized by at least the frame (Fig 4), wherein the internal cavity is sealed in a watertight manner (¶0060-0061)
Re claim 9, although Namanny does not expressly disclose a wire gasket or multiple wires within the internal cavity, such an arrangement is common and well known in the marine art. Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the fin assembly with a wire gasket to effectively seal the internal cavity in a watertight manner, and provided multiple wires to enable proper connection between the electrical components, which would have been immobilized in the limited space within the cavity.
	Re claims 10-13 and 15, Namanny discloses the electronic components as comprising a rechargeable battery ((¶0058), an electronic speed controller ((¶0062), and a low-frequency radio transceiver [58] connected to an antenna. Namanny, however, does not disclose the miscellaneous features set forth in claims 10-13 and 15, such as the electronic components comprising: a printed circuit board (PCB) with a microcontroller unit; one or more Hall switches operated magnetically for powering the device on and off; an LED visible from the outside of the fin configured to indicate device state, a Bluetooth module; a moisture sensor, or a global positioning and navigation system.


Terada discloses an underwater propulsion module comprising a printed circuit board with a microcontroller unit (col. 9, lines 1-15) and an electronic speed controller, a moisture sensor [72, 74] (col. 8, lines 28-34), an LED visible from the outside of the fin configured to indicate device state (col. 8, lines 56-60), a Bluetooth module (col. 6, lines 60-67), and the remote control having an LED (col. 5, lines 61-65).
Rott et al. discloses Hall switches operated magnetically for powering the device on and off (¶0028), and a global positioning and navigation system (¶0012 and ¶0014)
MacFarlane teaches induction/wireless charging of the battery, which is power cycled via a magnetic field generated by a permanent magnet of the charger (col. 13, lines 1-4)
It would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the fin assembly of Namanny with all the disparate yet well-known features, as disclosed by Terada, MacFarlane and Rott et al. Incorporating such enhanced features would have made the fin device of Namanny highly efficient and marketable.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Namanny (US 2003/0167991 A1) in view of Derrah (US 2014/0134900 A1)
Namanny discloses a motorized fin device comprising a propulsion module, but fails to disclose the propulsion module being controlled by a software app of a smartphone.
Derrah discloses a propulsion module that is controlled by a software app of a smartphone. 
It would have been obvious to a person skilled in the art before the effective filing date of the invention to configure the fin assembly of Namanny to be controlled by a software app of a smartphone, as taught by Derrah. Having such an arrangement would have provided an efficient and safe way to control the motorized fin. It is noted that firmware or software updates is a well-known feature of apps for the smartphones. Since most smartphones utilize Bluetooth .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wengreen et al. (US 10358194) and Geislinger (US 10836457) each discloses a propulsion module that is controlled by a remote control.
Fry (US 10266239), DE 3139816, EP 3257741, WO 2021018092 show fins with propellers

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617